The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda et al. (U.S. Publication 2017/0080574, hereinafter “Kuroda”).
As to Claim 1, Kuroda discloses a medical handling device (1) in [0154] and Fig. 6, comprising:
- an instrument holder (120) in [0156] for holding an observation instrument (140) in [0154] that comprises an image capturing unit “camera” in [0163] for capturing an image section,
- a robotic handling unit (10) in [0154] that supports the instrument holder,
- a control device (110) in [0156]-[0157] that comprises a handling control unit for controlling the robotic handling unit and an instrument control unit (130) in [0156]-[0157] for controlling the observation instrument, and
- an input device (20) in [0154] that is coupled to the control device for selecting an image section to be reproduced,
wherein the control device is adapted to control the robotic handling unit in response to user inputs at the input device to change the acquired image section (trajectory in space described in [0182]), and
wherein the control device is adapted to convert operating commands at the input device into movement instructions, depending on a present orientation of the image capturing unit as described in [0247]-[0250] and Figs. 11(A)-11(B).
As to Claim 2, Kuroda discloses the handling device of claim 1, further comprising:
- a display unit (30) in [0154] and Fig. 6 for displaying the captured image section,
wherein the control device takes into account the present orientation of the image capturing unit when controlling the display unit for reproducing the image section as described in [0247]-[0250] and Figs. 11(A)-11(B).
As to Claim 3, Kuroda discloses the handling device of claim 1,
wherein the control device detects a present orientation of the image capturing unit and, depending thereon, performs a mapping as described in [0247]-[0250] and Figs. 11(A)-11(B) between an input device coordinate system and a coordinate system of the robotic handling unit, which reflects the orientation of the image capturing unit.
As to Claim 4, Kuroda discloses the handling device of claim 1,
wherein the observation instrument comprises an orientation sensor (132) in [0160] and [0162] and Fig. 6 for detecting the orientation of the image capturing unit.
As to Claim 5, Kuroda discloses the handling device of claim 1, wherein the observation instrument comprises a stereo image capturing unit “stereo camera” in [0165] having two image sensors.
As to Claim 6, Kuroda discloses the handling device of claim 1, wherein the image capturing unit is rotatable in the observation instrument (the image capturing unit being rotated when the observation instrument is rotated).
As to Claim 7, Kuroda discloses the handling device of claim 1, wherein the control device is adapted to digitally rotate the image section captured by the image capturing unit as described in [0247]-[0250] and Figs. 11(A)-11(B).
As to Claim 8, Kuroda discloses the handling device of claim 1, wherein the control device is adapted to perform a mapping between the orientation of the image capturing unit and movement axes for the input at the input device in such a way that directions of movement of the image section that is displayed by the display unit are brought into alignment with direction instructions at the input device as described in [0247]-[0250] and Figs. 11(A)-11(B).
As to Claim 9, Kuroda discloses the handling device of claim 1, wherein the control device is adapted to convert the movement instructions into control commands for movement axes of the robotic handling unit as described in [0247]-[0250] and Figs. 11(A)-11(B).
As to Claim 10, Kuroda discloses the handling device of claim 1, wherein the robotic handling unit comprises multi-link kinematics “multi-link structure” and “inverse dynamics” in [0108]-[0112] having a plurality of coupling links as shown in Figs. 2 and 5, which are controlled by the handling control unit of the control device.
As to Claim 11, Kuroda discloses the handling device of claim 1, wherein the input device is arranged as a multi-axis input device that allows operating movements in the form of travel motions or pivot motions in at least two axes (trajectory in space described in [0182]), in order to detect movement signals for the two-dimensional movement of the image section in a plane “plane” in [0182].
As to Claim 12, Kuroda discloses the handling device of claim 11, wherein the control device is adapted to align the two movement axes of the input device with the present orientation of the image capturing unit, so that operating movements of an input element of the input device result in movements of the displayed image section in the same direction as described in [0247]-[0250] and Figs. 11(A)-11(B).
As to Claim 13, Kuroda discloses the handling device of claim 1, wherein the input device is arranged as a single-handed input device that detects operating movements at least in the form of a rotation about a longitudinal axis or a translation along the longitudinal axis in order to detect movement signals for controlling a zoom function “zoom function” in [0049] and for focus adjustment “autofocus” in [0212].
As to Claim 14, Kuroda discloses the handling device of claim 1, wherein the handling control unit of the control device is adapted to move the displayed image section in response to operating commands at the input device via movements of the robotic handling unit in [0203]-[0205], and
wherein the instrument control unit of the control device is adapted to move the displayed image section in response to operating commands at the input device via digital shifting of the displayed image section in a captured recording area as described in [0247]-[0250] and Figs. 11(A)-11(B).
As to Claim 15, Kuroda discloses the handling device of claim 1, wherein the input device is operable in a first operating mode in [0203]-[0205] for controlling the observation instrument and in a second operating mode as described in [0247]-[0250] and Figs. 11(A)-11(B) for controlling the robotic handling unit, and
wherein the handling device further comprises an enabling switch “lever, pedal, or the like” in [0181] for activating the second operating mode, in which the robotic handling unit is movable in response to input commands at the input device.
As to Claim 17, Kuroda discloses the handling device of claim 1, wherein the control device is adapted to mirror the displayed image section, and wherein the implementation of operating commands at the input device takes the mirroring into account (the present orientation being matched in [0250]).
As to Claim 18, Kuroda discloses the handling device of claim 1, wherein the control device is adapted to control the robotic handling unit in such a way that the observation instrument is pivotable “pivot movement” in [0174]-[0176] about a virtual pivot axis (arbitrarily defined according to a desired movement), which is arranged parallel to the image capturing unit, by interpolated movement of the robotic handling unit.
As to Claim 19, Kuroda discloses the handling device of claim 1, wherein the control device is adapted to operate the robotic handling unit in a direct control mode (the user directly controlling the observation instrument via user inputs) in order to move and align the observation instrument in space,
wherein operating commands are generated at the robotic handling unit by acting on an element “lever, pedal, or the like” in [0181] of the robotic handling unit, which is adjacent to the instrument, and
wherein the handling control unit is adapted to control the robotic handling unit in such a way that the observation instrument follows the induced movement in [0203]-[0205].
As to Claim 20, Kuroda discloses the handling device of claim 19, wherein the operating commands in the direct control mode are provided via an operating element “lever, pedal, or the like” in [0181], which generates an enabling signal for the direct control mode via a sensor (134) in [0203]-[0205].
As to Claim 21, Kuroda discloses a medical handling device (1) in [0154] and Fig. 6, comprising:
- an instrument holder (120) in [0156] for holding an observation instrument (140) in [0154] that comprises an image capturing unit “camera” in [0163] for capturing an image section,
- a robotic handling unit (10) in [0154] that supports the instrument holder,
- a control device (110) in [0156]-[0157] that comprises a handling control unit for controlling the robotic handling unit and an instrument control unit (130) in [0156]-[0157] for controlling the observation instrument, and
- an input device (20) in [0154] that is coupled to the control device for selecting an image section to be reproduced,
wherein the control device is adapted to control the robotic handling unit in response to user inputs at the input device to change the acquired image section in [0250],
wherein the control device is adapted to convert operating commands at the input device into movement instructions for the robotic handling unit, depending on a present orientation of the image capturing unit (the present orientation being matched in [0250]),
wherein the input device is arranged as a multi-axis input device that allows operating movements in the form of travel motions or pivot motions in at least two axes (trajectory in space described in [0182]), in order to detect movement signals for the two-dimensional movement of the image section in a plane, and
wherein the control device is adapted to align the two movement axes of the input device with the present orientation of the image capturing unit, so that operating movements of an input element of the input device result in movements of the displayed image section in the same direction as described in [0247]-[0250] and Figs. 11(A)-11(B).
As to Claim 22, Kuroda discloses a method for controlling a handling device (1) in [0154] and Fig. 6 comprising a robotic handling unit (10) in [0154] having an instrument holder (120) in [0156] and an observation instrument (140) in [0154] mounted thereon, and comprising an image capturing unit “camera” in [0163] for capturing an image section, the method comprising the steps of:
- providing an observation instrument (140) in [0154] at the instrument holder,
- acquiring control commands for selecting an image section to be reproduced via an input device (20) in [0154] that is coupled to a control device (110) in [0156]-[0157] for controlling the observation instrument and for controlling the robotic handling unit, and
- controlling the robotic handling unit in response to user inputs at the input device to change the captured image section in [0250], comprising:
- converting direction commands at the input device into movement instructions, depending on the present orientation of the image capturing unit as described in [0247]-[0250] and Figs. 11(A)-11(B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda and in further view of Diolaiti et al. (U.S. Publication 2015/0065793; hereinafter “Diolaiti”; now U.S. Issued Patent 9,516,996).
As to Claim 16, Kuroda discloses the handling device of claim 1, however does not specifically disclose an initial configuration information. Diolaiti teaches in the analogous field of endeavor of endoscopic control wherein initial orientation is used to command movement in [0093]. It would have been obvious to one of ordinary skill in the art to have provided initial orientation as taught by Diolaiti to fulfill the same function with predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 9516996 and 20100274087 are cited to show similar control means. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795